DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
The Amendment filed 5/12/2022 has been entered. Claims 12 and 17 have been cancelled. Claim 27 has been added. Claims 1-3, 6-11, 13-16, and 18-27 remain pending. Applicant’s amendments to the Claims have overcome the objection set forth in the previous Office Action.
	
	
Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Goldberg et al. (US Patent Application Publication 2014/0016037), referred to as Goldberg herein [previously cited].
Shirai et al. (US Patent Application Publication 2011/0112819), referred to as Shirai herein [previously cited].
DeLuca et al. (US patent Application Publication 2013/0125009), referred to as DeLuca herein [previously cited].
Brunolli (US Patent Application Publication 2011/0059769), referred to as Brunolli herein [previously cited].
Chene et al. (US Patent Application Publication 2006/0080397), referred to as Chene herein [previously cited].
Kalu (US Patent Application Publication 2010/0262666), referred to as Kalu herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 11, 15, 16, 20, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of DeLuca.

Regarding claim 1, Goldberg discloses a method for multi-screen interaction, implemented by a first terminal, the method comprising (Goldberg, Figs. 1-2 with ¶0031-¶0032 – computer display integrating mobile device display. ¶0043-¶0044 – computer processor executing instructions stored in hardware memory):
receiving a projection of a first interface of a second terminal on a display screen of the first terminal (Goldberg, Fig. 2 with ¶0032-¶0033 – representation of mobile device display is shown on the computer display. In this case the first terminal is the computer (Element 200), the second terminal is the mobile device (Element 255), and the first interface is the mobile device window (Element 210));
detecting a first operation acting on the first interface; and in response to the first operation on a first object in the first interface being detected, responding to the first operation on the first object in the first terminal (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071. ¶0026 – wireless connection),
wherein the first object comprises an interface added control, and wherein in response to the first operation on the first object in the first interface being detected, responding to the first operation on the first object in the first terminal comprises: in response to the first operation acting on the interface added control being detected, 
However, in the same field of endeavor, DeLuca discloses accessing content displayed in remote system (DeLuca, Abstract, ¶0001),
wherein the first object comprises an interface added control; and in response to the first operation acting on the interface added control being detected, a second interface of the second terminal on the display screen of the first terminal (DeLuca, Abstract, ¶0032 and ¶0046-¶0049, ¶0055 with Fig.5A at least Element 515 and Fig. 5B at least Element 570-580 – remotely executing a link selection from an interface to a remote system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the remote system access of Goldberg as modified to include accessing the links based on the teachings of DeLuca. The motivation for doing so would have been provide improved interaction and synchronization between the two devices thereby enabling the user to have greater control over accessing the contents of the remote device (DeLuca, ¶0002-¶0005).

Regarding claim 2, Goldberg as modified discloses the elements of claim 1 above, and further discloses  wherein in response to the first operation on the first object in the first interface being detected, responding to the first operation on the first object in the first terminal comprises: storing, in response to the first operation of dragging the first object in the first interface out of the first interface being detected, the first object in the first terminal (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071).

Regarding claim 3, Goldberg as modified discloses the elements of claim 1 above, and further discloses wherein the display screen further comprises one or more second objects displayed outside the first interface; and the method further comprises: detecting a second operation acting on a region outside the first interface; and sending, in response to the second operation of dragging the second object into the first interface being detected, the second object to the second terminal (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the computer interface to the mobile device interface results in a copy or move operation of the file from the computer to the mobile device. See also ¶0028, ¶0052, and ¶0069-¶0071).

Regarding claim 6, Goldberg as modified discloses the elements of claim 1 above. However, Goldberg appears not to expressly disclose wherein when the first object is a link address, and in response to the first operation on the first object in the first interface being detected, responding to the first operation on the first object in the first terminal comprises: opening, in response to the first operation acting on the link address in the first interface being detected, a page connected to the link address according to the link address by the first terminal.
However, in the same field of endeavor, DeLuca discloses locally accessing content displayed in remote system (DeLuca, Abstract, ¶0001),
including wherein the first object is a link address; and responding to, in response to the first operation on the first object in the first interface being detected, the first operation on the first object in the first terminal comprises: opening, in response to the first operation acting on the link address in the first interface being detected, a page connected to the link address according to the link address by the first terminal (DeLuca, Abstract, Fig. 2 with ¶0032 – locally executing a link selection from an interface to a remote system. See also Fig. 3 Elements 340-355 and Fig.5A at least Element 515 and Fig. 5B at least Element 550).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the remote system access of Goldberg as modified to include accessing the links based on the teachings of DeLuca. The motivation for doing so would have been provide improved interaction and synchronization between the two devices thereby enabling the user to have greater control over accessing the contents of the remote device (DeLuca, ¶0002-¶0005).

Regarding claim 7, Goldberg discloses a method for multi-screen interaction, implemented by a second terminal, the method comprising (Goldberg, Figs. 1-2 with ¶0031-¶0032 – computer display integrating mobile device display. ¶0043-¶0044 – computer processor executing instructions stored in hardware memory):
projecting a first interface to a display screen of a first terminal (Goldberg, Fig. 2 with ¶0032-¶0033 – representation of mobile device display is shown on the computer display. In this case the first terminal is the computer (Element 200), the second terminal is the mobile device (Element 255), and the first interface is the mobile device window (Element 210));
and responding to a first operation detected by the first terminal on a first object in the first interface (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071. ¶0026 – wireless connection),
wherein the first object comprises an interface added control, and wherein responding to the first operation detected by the first terminal on the first object in the first interface comprises: in response to the first operation being detected by the first terminal to act on the interface added control, 
However, in the same field of endeavor, DeLuca discloses accessing content displayed in remote system (DeLuca, Abstract, ¶0001),
wherein the first object comprises an interface added control; and in response to the first operation acting on the interface added control being detected, a second interface of the second terminal on the display screen of the first terminal (DeLuca, Abstract, ¶0032 and ¶0046-¶0049, ¶0055 with Fig.5A at least Element 515 and Fig. 5B at least Element 570-580 – remotely executing a link selection from an interface to a remote system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the remote system access of Goldberg as modified to include accessing the links based on the teachings of DeLuca. The motivation for doing so would have been provide improved interaction and synchronization between the two devices thereby enabling the user to have greater control over accessing the contents of the remote device (DeLuca, ¶0002-¶0005).

Regarding claim 8, Goldberg as modified discloses the elements of claim 7 above, and further discloses wherein the responding to the first operation detected by the first terminal on the first object in the first interface comprises: sending, in response to the first operation being detected by the first terminal to drag the first object in the first interface out of the first interface, the first object to the first terminal (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071).

Regarding claim 9, Goldberg as modified discloses the elements of claim 7 above, and further discloses receiving a second object from the first terminal, wherein the second object is sent after the first terminal detects a second operation of dragging the second object outside the first interface into the first interface; and saving the second object (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the computer interface to the mobile device interface results in a copy or move operation of the file from the computer to the mobile device. See also ¶0028, ¶0052, and ¶0069-¶0071).

Regarding claim 11, Goldberg discloses an apparatus for multi-screen interaction, implemented by a first terminal, the apparatus comprising: a processor; and memory configured to store instructions executable by the processor, wherein the processor is configured to (Goldberg, Figs. 1-2 with ¶0031-¶0032 – computer display integrating mobile device display. ¶0043-¶0044 – computer processor executing instructions stored in hardware memory):
receive a projection of a first interface of a second terminal on a display screen of the first terminal (Goldberg, Fig. 2 with ¶0032-¶0033 – representation of mobile device display is shown on the computer display. In this case the first terminal is the computer (Element 200), the second terminal is the mobile device (Element 255), and the first interface is the mobile device window (Element 210));
detect a first operation acting on the first interface; and in response to the first operation on a first object in the first interface being detected, respond to the first operation on the first object in the first terminal (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071. ¶0026 – wireless connection),
wherein the first object comprises an interface added control, and wherein the processor is further configured to, in response to the first operation acting on the interface added control being detected, 
However, in the same field of endeavor, DeLuca discloses accessing content displayed in remote system (DeLuca, Abstract, ¶0001),
wherein the first object comprises an interface added control; and in response to the first operation acting on the interface added control being detected, a second interface of the second terminal on the display screen of the first terminal (DeLuca, Abstract, ¶0032 and ¶0046-¶0049, ¶0055 with Fig.5A at least Element 515 and Fig. 5B at least Element 570-580 – remotely executing a link selection from an interface to a remote system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the remote system access of Goldberg as modified to include accessing the links based on the teachings of DeLuca. The motivation for doing so would have been provide improved interaction and synchronization between the two devices thereby enabling the user to have greater control over accessing the contents of the remote device (DeLuca, ¶0002-¶0005).

Regarding claim 15, Goldberg as modified discloses the elements of claim 11 above, and further discloses wherein the first interface comprises a message prompt interface, and the interface added control comprises a message display control; and the processor is further configured to, in response to the first operation acting on the message display control in the message prompt interface being detected, a message display interface of the second terminal on the display screen of the first terminal (DeLuca, Fig. 2 with ¶0032 and Fig. 5 with ¶0045-¶0047 – confirmation popup).

Regarding claim 16, Goldberg discloses an apparatus for multi-screen interaction, implemented by a second terminal, the apparatus comprising: a processor; and memory configured to store instructions executable by the processor, wherein the processor is configured to (Goldberg, Figs. 1-2 with ¶0031-¶0032 – computer display integrating mobile device display. ¶0043-¶0044 – computer processor executing instructions stored in hardware memory):
project a first interface to a display screen of a first terminal (Goldberg, Fig. 2 with ¶0032-¶0033 – representation of mobile device display is shown on the computer display. In this case the first terminal is the computer (Element 200), the second terminal is the mobile device (Element 255), and the first interface is the mobile device window (Element 210));
and respond to a first operation detected by the first terminal on a first object in the first interface (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071. ¶0026 – wireless connection),
wherein the first object comprises an interface added control, and wherein the processor is further configured to, in response to the first operation being detected by the first terminal to act on the interface added control, 
However, in the same field of endeavor, DeLuca discloses accessing content displayed in remote system (DeLuca, Abstract, ¶0001),
wherein the first object comprises an interface added control; and in response to the first operation acting on the interface added control being detected, a second interface of the second terminal on the display screen of the first terminal (DeLuca, Abstract, ¶0032 and ¶0046-¶0049, ¶0055 with Fig.5A at least Element 515 and Fig. 5B at least Element 570-580 – remotely executing a link selection from an interface to a remote system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the remote system access of Goldberg as modified to include accessing the links based on the teachings of DeLuca. The motivation for doing so would have been provide improved interaction and synchronization between the two devices thereby enabling the user to have greater control over accessing the contents of the remote device (DeLuca, ¶0002-¶0005).

Regarding claim 20, Goldberg as modified discloses the elements of claim 16 above. However, Goldberg appears not to expressly disclose wherein the first interface comprises a message prompt interface, and the interface added control comprises a message display control; and the processor is further configured to project, in response to the first operation being detected by the first terminal to act on the interface display control in the message prompt interface, a message display interface to the display screen of the first terminal (DeLuca, Abstract, ¶0032 and ¶0055 with Fig.5A at least Element 515 and Fig. 5B at least Element 570-580 – remotely executing a link selection from an interface to a remote system. Fig. 2 with ¶0032 and Fig. 5 with ¶0045-¶0047 – displayed confirmation popup).

Regarding claim 21, Goldberg as modified discloses the elements of claim 16 above, and further discloses wherein the processor is further configured to: display a screen projection control interface; detect a fifth operation acting on the screen projection control interface; and respond to the fifth operation in response to that the fifth operation on a fourth object in the screen projection control interface being detected (Goldberg, ¶0034-¶0035 – dragging and dropping another file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071).

Regarding claim 23, Goldberg as modified discloses the elements of claim 1 above, and further discloses a plurality of terminals including the first terminal and the second terminal, wherein the first terminal and the second terminal include a mobile phone and a computer, and wherein (Goldberg, ¶0032-¶0033 – representation of mobile device display is shown on the computer display. In this case the first terminal is the computer (Element 200), the second terminal is the mobile device (Element 255), and the first interface is the mobile device window (Element 210)):
the first terminal is configured to: receive content shared by the second terminal; and control the second terminal, thereby simplifying an interactive user operation between the first terminal and the second terminal, and facilitating selecting the first terminal and/or the second terminal based on an operation input by a user to perform corresponding operations (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071);
the second terminal is configured to: project the first interface to a display screen of the first terminal (Goldberg, ¶0032-¶0033 – representation of mobile device display is shown on the computer display. In this case the first terminal is the computer (Element 200), the second terminal is the mobile device (Element 255), and the first interface is the mobile device window (Element 210));
and responding to the first operation detected by the first terminal on the first object in the first interface (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071).



Claim(s) 10, 13-14, 18-19, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Deluca in further view of Shirai.

Regarding claim 10, Goldberg as modified discloses the elements of claim 7 above. However, Goldberg as modified appears not to expressly disclose wherein the first object is a file; and responding to the first operation detected by the first terminal on the first object in the first interface comprises: 
However, Goldberg as modified appears not to expressly disclose the limitations in strikethrough above.
However, in the same field of endeavor, Shirai discloses transferring files between a computer and mobile device (Shirai, Abstract),
wherein the first object is a file; and said responding to the first operation detected by the first terminal on the first object in the first interface comprises:  receiving an edited file from the first terminal, the edited file being a file stored in the second terminal and opened in the first terminal; and saving the edited file (Shirai, Abstract – selected file is automatically transferred from the mobile device to the computer and launched on the computer. Fig. 3 with ¶0010, ¶0033-¶0035 – operation to open the file causes the file to be copied from the mobile device to the computer and opened in the corresponding application on the computer. Operation can be performed within the mobile device window. When the computer processing of the file is completed, the file is transferred back to the mobile device.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file transfer of Goldberg as modified to include transferring the file and opening it in the computer based on the teachings of Shirai. The motivation for doing so would have been provide improved interaction and synchronization between the two devices (Shirai, ¶0008, ¶0010) thereby enabling the user to more easily access and modify the contents of the mobile device.


Regarding claim 13, Goldberg as modified discloses the elements of claim 11 above, and further discloses wherein the second interface comprises a desktop of the second terminal, and the processor is further configured to, in response to a third operation of dragging an icon of a target application on the desktop out of the desktop being detected, 
However, Goldberg as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Shirai discloses transferring files between a computer and mobile device (Shirai, Abstract), including
in response to a third operation of dragging an icon of a target application on the desktop out of the desktop being detected, receive a projection of a third interface of the target application on the display screen of the first terminal (Shirai, Abstract – selected file is automatically transferred from the mobile device to the computer and launched on the computer. Fig. 3 with ¶0010, ¶0033-¶0035 – dragging and dropping causes the file to be copied from the mobile device to the computer and opened in the corresponding application on the computer. Operation can be performed within the mobile device window. ¶0009, ¶0045 – applications include file explorer application. Default application is the general purpose file manager).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file transfer of Goldberg to include a presenting a third interface of the target application based on the teachings of Shirai. The motivation for doing so would have been provide improved interaction and synchronization between the two devices (Shirai, ¶0008, ¶0010) thereby enabling the user to more easily access and modify the contents of the mobile device.

Regarding claim 14, Goldberg as modified discloses the elements of claim 13 above, and further discloses wherein the processor is further configured to: send, in response to the first operation of dragging the first object from the first interface to the third interface being detected, a first object copying instruction to the second terminal, wherein the first object copying instruction is configured to instruct the second terminal to copy the first object from the first interface to the third interface (Goldberg, Figs. 2 and 3 with ¶0031-¶0032 – integrated mobile desktop, mobile device icons include application icons. ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the PC File Window results in a copy or move operation of the file from the mobile device to the computer and updated display including an updated icon for the copied application. See also ¶0028, ¶0052, and ¶0069-¶0071. Shirai, ¶0009, ¶0045 – applications include file explorer application. Default application is the general purpose file manager);
and send, in response to a fourth operation of dragging a third object from the third interface to the first interface being detected, a third object copying instruction to the second terminal, wherein the third object copying instruction is configured to instruct the second terminal to copy the third object from the third interface to the first interface (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the PC File Window to the mobile device interface results in a copy or move operation of the file from the computer to the mobile device. See also ¶0028, ¶0052, and ¶0069-¶0071).

Regarding claim 18, Goldberg as modified discloses the elements of claim 16 above, and further discloses wherein the second interface comprises a desktop of the second terminal, and the processor is further configured to project, in response to the first operation being a third operation detected by the first terminal for dragging an icon of a target application on the desktop out of the desktop, ¶0035 – dragging and dropping a file from the mobile device interface to the PC File Window results in a copy or move operation of the file from the mobile device to the computer and updated display including an updated icon for the copied application. See also ¶0028, ¶0052, and ¶0069-¶0071).
However, Goldberg as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Shirai discloses transferring files between a computer and mobile device (Shirai, Abstract),
in response to the first operation being a third operation detected by the first terminal for dragging an icon of a target application on the desktop out of the desktop, a third interface of the target application to the display screen of the first terminal (Shirai, Abstract – selected file is automatically transferred from the mobile device to the computer and launched on the computer. Fig. 3 with ¶0010, ¶0033-¶0035 – dragging and dropping causes the file to be copied from the mobile device to the computer and opened in the corresponding application on the computer. Operation can be performed within the mobile device window. ¶0009, ¶0045 – applications include file explorer application. Default application is the general purpose file manager).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file transfer of Goldberg as modified to include transferring the file and opening it in the computer based on the teachings of Shirai. The motivation for doing so would have been provide improved interaction and synchronization between the two devices (Shirai, ¶0008, ¶0010) thereby enabling the user to more easily access and modify the contents of the mobile device.

Regarding claim 19, Goldberg as modified discloses the elements of claim 18 above, and further discloses receive a first object copying instruction or a third object copying instruction, wherein the first object copying instruction is sent after the first terminal detects the first operation of dragging the first object from the first interface to the third interface, and the third object copying instruction is sent after the first terminal detects a fourth operation of dragging a third object from the third interface to the first interface; and copy the first object from the first interface to the third interface according to the first object copying instruction; or, copy the third object from the third interface to the first interface according to the third object copying instruction (Goldberg, Figs. 2 and 3 with ¶0031-¶0032 – integrated mobile desktop, mobile device icons include application icons. ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the PC File Window results in a copy or move operation of the file from the mobile device to the computer and updated display including an updated icon for the copied application. Dragging and dropping a file from the PC File Window to the mobile device interface results in a copy or move operation of the file from the computer to the mobile device. See also ¶0028, ¶0052, and ¶0069-¶0071. Shirai, ¶0009, ¶0045 – applications include file explorer application. Default application is the general purpose file manager).


Regarding claim 25, Goldberg as modified discloses the elements of claim 1 above. However, Goldberg as modified appears not to expressly disclose wherein the first object is a file or a program; and responding to, in response to the first operation on the first object in the first interface being detected, the first operation on the first object in the first terminal comprises: 
However, in the same field of endeavor, Shirai discloses transferring files between a computer and mobile device (Shirai, Abstract),
wherein the first object is a file or a program; and responding to, in response to the first operation on the first object in the first interface being detected, the first operation on the first object in the first terminal comprises: opening, in response to the first operation of opening the first object in the first interface being detected, the first object in the first terminal (Shirai, Abstract – selected file is automatically transferred from the mobile device to the computer and launched on the computer. Fig. 3 with ¶0010, ¶0033-¶0035 – operation to open the file causes the file to be copied from the mobile device to the computer and opened in the corresponding application on the computer. Operation can be performed within the mobile device window).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file transfer of Goldberg as modified to include transferring the file and opening it in the computer based on the teachings of Shirai. The motivation for doing so would have been provide improved interaction and synchronization between the two devices (Shirai, ¶0008, ¶0010) thereby enabling the user to more easily access and modify the contents of the mobile device.

Regarding claim 26, Goldberg as modified discloses the elements of claim 25 above, and further discloses wherein the first object is a file; and responding to, in response to the first operation on the first object in the first interface being detected, the first operation on the first object in the first terminal comprises: in response to the first operation of editing the file being detected, opening and editing the file in the first terminal; and sending the edited file to the second terminal (Shirai, Fig. 3 with ¶0010, ¶0033-¶0035 – when the computer processing of the file is completed, the file is transferred back to the mobile device. When the editing is complete, the edited file is sent to the second terminal. Additional file synchronization occurs if the file has been acted on without connection. See also ¶0046. Goldberg, ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071. ¶0029 – using the PC keyboard and mouse to view and edit a presentation on a smartphone).



Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of DeLuca in further view of Brunolli.

Regarding claim 22, Goldberg as modified discloses the elements of claim 21 above. However, Goldberg appears not to expressly disclose wherein the fourth object comprises a silence setting control; and the processor is further configured to set the second terminal as a silent mode, in response to the fifth operation on the silence setting control being detected.
However, in the same field of endeavor, Brunolli discloses remotely managing a mobile device (Brunolli, Abstract)
including wherein the fourth object comprises a silence setting control; and the processor is further configured to set the second terminal as a silent mode, in response to the fifth operation on the silence setting control being detected (Brunolli, ¶0040, ¶0071, ¶0084, ¶0088 – user can select objects to remotely silence a phone ringer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the remote system access of Goldberg as modified to include silencing the ringer based on the teachings of Brunolli. The motivation for doing so would have been provide improved control over phone features and call management without requiring the user to use the phone’s interface when it is less convenient (Brunolli, ¶0005-¶0006). 

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of DeLuca in further view of Chene.

Regarding claim 24, Goldberg as modified discloses the elements of claim 23 above, and further discloses wherein: the first terminal is configured to: open the content in the second terminal, and use tools of the first terminal to edit the content
However, Goldberg as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Chene discloses a system for modification and copying file content between systems (Chene, Abstract with ¶0056-¶0057)
including automatically sending the edit to the second terminal without a dragging operation (Chene, Fig. 5 with ¶0063-¶0064 – remote file system is updated automatically to reflect user edits. The synchronization does not require user interaction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file transfer of Goldberg to synchronize without need of any user operation computer based on the teachings of Chene. The motivation for doing so would have been provide more reliable, cost-effective mechanisms that allow users to share and manage file system content remotely and locally (Chene, ¶0004).

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of DeLuca in further view of Kalu in further view of Brunolli.

Regarding claim 27, Goldberg as modified discloses the elements of claim 23 above, and further discloses wherein the first interface of the second terminal comprises a message prompt interface, and the interface added control in the first interface comprises a message display control (DeLuca, ¶0032 – email, message applications operated by a link);
a screen projection control interface is displayed on the second terminal and c
However, Goldberg as modified does not appear to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Kalu discloses a message prompt interface (Abstract), including
comprises a silence setting control configured to set the terminal as a silent mode; when the second terminal is in the silent mode, the second terminal is configured to, in response to the first operation acting on the message display control in the message prompt interface being detected, project a message display interface of the terminal to the display screen, without making any ringing or vibration to remind a user of a message received at the terminal (Kalu, Abstract with Figs. 5 and 7-11 with ¶0003, ¶0048-¶0049, ¶0060-¶0064, ¶0076-¶0077, ¶0082 – ringing and vibration notifications for a message interface are silenced in response to the user selecting a silence option).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the remote interface of Goldberg to include a messaging interface including a silent mode control based on the teachings of Kalu. The motivation for doing so would have been provide facilitate group conversation (Kalu, ¶0003) while enabling users to have additional control over notifications, thereby preventing unwanted notification interruptions.
However, Goldberg as modified appears not to expressly disclose silencing in response to an operation at the first interface. 
However, in the same field of endeavor, Brunolli discloses remotely managing a mobile device (Brunolli, Abstract), including
comprises a silence setting control configured to set the second terminal as a silent mode; when the second terminal is in the silent mode, the second terminal is configured to, in response to the first operation acting on the display control in the message prompt interface being detected, project a message display interface of the second terminal without making any ringing or vibration (Brunolli, ¶0040, ¶0071, ¶0084, ¶0088 – user can select objects to remotely silence a phone ringer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the remote system access of Goldberg as modified to include silencing in response to an operation at the first interface based on the teachings of Brunolli. The motivation for doing so would have been provide improved control over alerts and notifications without requiring the user to use the phone’s interface when it is less convenient (Brunolli, ¶0005-¶0006). 

Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
Applicant argues that:
As described in the cited paragraphs [0032] and [0055] with Fig. 5A and Fig. 5B, for example in Fig. 5B at elements 540, 545, 570, 575 and 580, DeLuca appears teaches sending selected links from a local system to a remote system and executing the selected links on the remote system.
…
As can be seen, DeLuca is essentially directed to link transferring from a local system to a remote system, which is different from projecting an interface (such as an application "desktop" which is an example of a target resource directed to by a link) on the local system to the remote system. Even though the link is presented on the interface but the link is not equivalent to the interface.


The Examiner cannot concur with the Applicant. DeLuca teaches both executing the link locally (DeLuca, Abstract, at least Fig. 2 with ¶0032) and executing the link remotely (DeLuca, at least ¶0046-¶0049, ¶0055 with Fig.5A at least Element 515 and Fig. 5B at least Element 570-580). In other words, DeLuca discloses executing the link at the first terminal, and/or executing the link on the second terminal. Goldberg discloses projecting the interface of the second terminal to the first terminal (Goldberg, at least Fig. 2 with ¶0032-¶0033).

Applicant argues that:
However, DeLuca in view of Brunolli fail to disclose, teach or suggest at all the cooperation between a local system (the second terminal) and a remote system (the first terminal), i.e., setting the local system to a silent mode and displaying on the remote system a message received at the local system through a message display interface projected from the local system to the remote system so as to enable a user to concentrate on the remote system to view and/or process the message without being distracted.

The Examiner cannot concur with the Applicant. Brunolli discloses cooperation between the local system and the remote system (Brunolli, ¶0040, ¶0071, ¶0084, ¶0088). In Brunolli, the user can silence one device via interaction with another.

The remainder of Applicant’s arguments have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175